         Case 1:20-cv-02495-EGS Document 12 Filed 02/12/21 Page 1 of 5




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


    PUBLIC CITIZEN,

               Plaintiff,

                            v.                        Civil Action No. 20-CV-2495 (EGS)

    UNITED STATES DEPARTMENT OF
    LABOR,

               Defendant.



                                  JOINT STATUS REPORT

       Pursuant to the Court’s Minute Order signed December 18, 2020, Plaintiff Public Citizen

and Defendant United States Department of Labor (DOL) hereby submit the following joint

status report, and respectfully ask the Court to enter the parties’ agreed-upon production

schedule, as set out below.

Background

       This case concerns a FOIA request, dated May 1, 2020, to the Department of Labor for

four categories of records created from March 13, 2020, through the date of the search: (1) “Any

communications related to COVID-19, the coronavirus, and/or plant closures, slowdowns, or

openings related to the pandemic between Department of Labor officials or staff and

representatives of” six meat processing companies and three industry groups1; (2) “Any

communications between Department of Labor officials or staff and Department of Agriculture




1
  The companies are Smithfield Foods, Tysons Food, Cargill, Pilgrim’s Pride, JBS, and Hormel.
The industry groups are the National Pork Producers Council, the National Chicken Council, and
the National Meat Association.
          Case 1:20-cv-02495-EGS Document 12 Filed 02/12/21 Page 2 of 5




officials and staff relating to poultry, beef, and pork slaughter and/or processing facilities, in

connection with COVID-19 or the coronavirus,” (3) “All records regarding the ‘Statement of

Enforcement Policy’ issued by Solicitor of Labor Kate O’Scannlain and Principal Deputy

Assistant Secretary for OSHA Loren Sweatt, on April 28, 2020,” and (4) “All records concerning

the applicability of state and local public health, worker safety, or consumer protection law, or

state tort law to poultry, beef, and pork slaughter and/or processing facilities, in connection with

COVID-19 or the coronavirus.” Plaintiff sought expedited processing of its request.

        On May 4, 2020, DOL assigned Plaintiff’s FOIA request to six components of the agency

to search for responsive records: (1) Occupational Safety and Health Administration (OSHA);

(2) the Office of the Solicitor of Labor (SOL); (3) the Office of the Assistant Secretary for Policy

(OASP); (4) the Office of the Secretary (OSEC); (5) the Office of Congressional and

Intergovernmental Affairs (OCIA); (6) and the Office of Public Affairs (OPA).

        As explained in the Joint Status Report filed in November 2020 (ECF No. 10), three DOL

components (OSEC, OASP, and OCIA) have completed their searches and productions for all 4

categories of records requested by Plaintiff. At the time of that Joint Status Report and the

parties’ December 2020 Joint Status Report (ECF No. 11), the remaining components (SOL,

OSHA, and OPA) had partially completed their searches and productions. Specifically, SOL had

completed its search and production for its Categories #1 and #2, and OSHA had completed its

search and production for its Category #1.

        In the parties’ November 2020 Joint Status Report, DOL identified a set of 105 OSHA

records responsive to Category #2 of Plaintiff’s request that it desired to send to the Department

of Agriculture (USDA) and the Department of Health and Human Services (HHS) for a

consultation review. In the November 2020 Joint Status Report, Plaintiff expressed its view that



                                                   2
          Case 1:20-cv-02495-EGS Document 12 Filed 02/12/21 Page 3 of 5




any responsive records not subject to one of FOIA’s exemptions should be produced no later

than January 11, 2021. ECF No. 10 at 3. DOL stated that “additional time beyond January 11,

2021, may be required.” Id. On December 11, 2020, DOL sent those records to USDA and

HHS. In the December Joint Status Report, DOL stated it would finalize the non-exempt

responsive records for production and release them to Plaintiff no later than January 29, 2021.

ECF No. 11 at 3.

        As to the remaining categories, the parties agreed on search terms to further narrow what

DOL maintained were voluminous results resulting from the narrowed search terms Plaintiff

agreed to on May 18, 2020. DOL indicated it would begin revised searches using those terms the

week of December 8, 2020, and anticipated that searches would be completed no later than

January 8, 2021, after which processing of the search results would begin. Id. DOL stated that,

starting with Category #3, it would “make reasonable, good-faith efforts to process 500 total

pages by February 5, 2021.” Id.

        In their December Joint Status Report, the parties agreed to “reassess by the next status

report deadline an appropriate processing rate for the remaining records collected in the

searches.” Id. at 4.

Developments Since the December 2020 Joint Status Report

        On January 29, 2021, DOL produced to Plaintiff portions of the OSHA records

responsive to Category #2 that it had first identified in the November 2020 Joint Status Report as

necessitating USDA and HHS consultation review which it deemed non-exempt. This production

included 1586 pages, 1355 of which were a spreadsheet that is publicly available. As to the

remaining 231 pages, Plaintiff intends to challenge some of the agency’s redactions in the other

231 pages of the release, pursuant to FOIA Exemptions 5 and 6.



                                                 3
         Case 1:20-cv-02495-EGS Document 12 Filed 02/12/21 Page 4 of 5




       OPA has completed its search and review for Categories #2 and #3 and located no

responsive records.

       OSHA and SOL completed their search and review for Categories #2 and #3 as well. On

February 2, 2021, DOL produced 3 pages of responsive records to Plaintiff, and identified 29

pages of additional responsive records it was withholding in their entirety pursuant to exemption

5. Plaintiff intends to challenge the agency’s withholding of those 29 pages.

       Accordingly, all that remains for production are OPA, OSHA, and SOL’s responses for

Category #4, and OPA’s response for Category #1.

       Based on DOL’s preliminary review of the electronic search results, DOL estimates that

there are approximately 23,000 total potentially responsive documents in Category #4 and

approximately 9,700 total potentially responsive documents in Category #1. These numbers are

preliminary, as review and de-duplication efforts are currently ongoing.

Schedule to Complete Processing of Remaining Documents

       The parties have conferred and agree on a production schedule. The parties submit that

separate schedules should be established for DOL to complete its responsiveness review of the

potentially responsive electronic search results discussed above and then to process any

responsive records on a rolling basis. DOL will complete its responsiveness review of the

potentially responsive Category #1 and Category #4 documents by April 9, 2021. Thereafter,

once the universe of responsive records is identified, DOL will process 500 pages of records per

month, with the initial production beginning on May 10, 2021.2



2
 Specifically, DOL will review 500 pages of responsive documents each month, remove
duplicative and non-responsive emails or attachments, and produce to Plaintiff all non-exempt
portions of the remaining pages. Any pages that do not require consultation with other agencies,
as well as those pages for which the consultation has been completed, will be provided to


                                                4
         Case 1:20-cv-02495-EGS Document 12 Filed 02/12/21 Page 5 of 5




       The parties propose to file a joint status report on April 16, 2021, updating the Court after

the completion of the responsiveness review.




 Date: February 12, 2021                               Respectfully submitted,


                                                       BRIAN M. BOYNTON
 /s/ Adam R. Pulver                                    Acting Assistant Attorney General
 Adam R. Pulver (DC Bar No. 1020475)
 Adina H. Rosenbaum (DC Bar No. 490928)                MARCIA BERMAN
 Public Citizen Litigation Group                       Assistant Director, Federal Programs Branch
 1600 20th Street NW
 Washington, DC 20009                                  /s/ Andrew I. Warden
 (202) 588-1000                                        ANDREW I. WARDEN (IN Bar No. 23840-49)
 apulver@citizen.org                                   Senior Trial Counsel
                                                       United States Department of Justice
 Attorneys for Plaintiff                               Civil Division, Federal Programs Branch
                                                       1100 L Street, N.W.
                                                       Washington, DC 20005
                                                       Tel: (202) 616-5084
                                                       Fax: (202) 616-8470
                                                       Email: Andrew.Warden@usdoj.gov

                                                       Attorneys for Defendants




Plaintiff on the given production date (including a count of any pages that are withheld in full).
DOL also will identify to Plaintiff the number of processed pages each month (if any) requiring
consultation with other agencies.
                                                 5
